DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Claims 1-16 are pending and under examination.

Priority
The present application is a continuation of U.S. Patent Application No. 16/353,849, filed March 14, 2019, which is a continuation of U.S. Patent Application No. 14/552,307, filed November 24, 2014 (issued as U.S. Patent No. 10,245,257 on April 4, 2019), which claims priority to U.S. Provisional Patent Application No. 61/907,401, filed on November 22, 2013.

Information Disclosure Statement
No Information Disclosure Statement has been filed by Applicants.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-16 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Independent Claim 1 recites, in step (c), administering the dose of the efinaconazole formulation “to the treatment area of each treated toe”.  There is insufficient antecedent basis for this limitation in the claim.
Independent Claim 1 recites, in step (a), providing a container that is suitable for storing an eficonazole formulation that comprises an applicator that is “capable of dispensing a pharmaceutically effective dose of an eficonazole solution”.  However, in step (b), the claim recites loading the applicator “with the dose of the eficonazole formulation” and step (c) recites “administering the dose of the efinaconazole formulation”.  It is unclear whether “the dose of the efinaconazole formulation” recited in steps (b) and (c) is intended to be the same  “pharmaceutically effective dose of an eficonazole solution” recited in step (a) the applicator is capable of dispensing.  Notably, step (a) requires the applicator be capable of dispensing a pharmaceutically effective dose of an eficonazole solution, wherein steps (b) and (c) appear formulation.  The Examiner suggests amending Claim 1 to be internally consistent with respect to the “dose” and “solution”/”formulation”.  
Claim 3 recites the method comprises manually loading of the applicator “with a dose of the efinaconazole formulation”, which renders the claim unclear whether “a dose” is a pharmaceutically effective dose as recited in step (a) of Claim 1, “the dose of the efinaconazole formulation” as recited in steps (b) and (c) of Claim 1, or a completely different dose.
Claim 9 recites the method of claim 1 comprises “cutting nails once every two weeks or more frequently”.  Claim 10 recites the method of claim 1 does not comprise cutting nails more often than every two weeks.  It is unclear whether these “nails” are the toenails being treated in Claim 1, untreated toenails, fingernails of the treated subject, or some other nails entirely.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 10,245,257
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,245,257 in view of EP 1 295 543 A1 (Published 03/26/2003). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘257 patent claims circumscribe the general conditions for treating onychomycosis comprising applying a pharmaceutically acceptable efinaconazole formulation once a day for a treatment period of at least 36 weeks, wherein the efinaconazole formulation comprises 10% w/w efinaconazole, water, cyclomethicone, diisopropyl adipate, alcohol, C12-15 alkyl lactate, butylated hydroxytoluene, citric acid anhydrous, and disodium edetate, wherein the average amount of efinaconazole delivered to each cm2 of the treatment area is about 0.15 mg/cm2 to about 0.45 mg/cm2.  See Claim 1.
As per Claim 6, the treatment period is 48 weeks. See Claim 8.
As per Claim 9, the method comprises cutting nails once every two weeks or more frequently. See Claim 9.
As per Claim 10, the method does not comprise cutting nails more often than every two weeks. See Claim 10.
As per Claim 11, the method is performed without occluding or without partially occluding the nail or nail-associated tissue. See Claim 3.
As per Claims 12-13, the method is performed (a) without debriding the nail or nail-associated tissue initially or during the treatment period and (b) without removing the formulation from the treatment area during the treatment period. See Claim 2.
As per Claim 16, performance of the method in a patient population results in a mycological cure rate of at least about 40%, a clinical efficacy rate of at least about 20%, a complete cure rate of at least about 10%, or a combination of any or all thereof. See Claim 14.
Regarding a container suitable for storing the efinaconazole formulation comprising an applicator, the method comprises uniformly spreading the efinaconazole formulation throughout the treatment area with an applicator (Claim 12) and administering the efinaconazole formulation from a container that is in fluid communication with an applicator, loading the applicator, and applying the efinaconazole with the applicator (Claim 13).  As per Claims 3-4, such squeeze-sensitive containers with flow through applicators were also well-known in the art.  See EP 1 295 543 A1 (“[t]he present invention relates to a liquid applicator which stores an application liquid such as liquid rouge, nail polish and the like and appropriately feeds the applying part by means of a liquid squeezing mechanism”).  EP ‘543 at Abstract. As per Claim 7, the applicator is a brush (“…the liquid applicator having the above second feature, wherein the applying part is configured of a brush-like element which is made up of lots of bristles bounded at one end”). Id. at [0013].
U.S. Patent No. 10,828,293
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,828,293 in view of EP 1 295 543 A1 (Published 03/26/2003). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘293 patent claims circumscribe the general conditions for treating onychomycosis comprising applying a pharmaceutically acceptable formulation once a day for a treatment period of at least 36 weeks to the treatment area of an onychomycosis patient (a) without debriding the nail or nail-associated tissue initially or during the treatment period and/or (b) without removing the formulation from the treatment area during the treatment period, wherein the formulation comprises 10% w/w efinaconazole, alcohol, cyclomethicone, diisopropyl adipate, either or both of C12-15 alkyl lactate and isopropyl myristate, an antioxidant, butylated hydroxytoluene (BHT), and a salt of disodium edetate ethylenediaminetetraacetic acid (EDTA).  See Claim 1.
As per Claim 9, the method comprises cutting nails once every two weeks or more frequently. See Claim 12.
As per Claim 10, the method does not comprise cutting nails more often than every two weeks. See Claim 13.
As per Claim 11, the method is performed without occluding or without partially occluding the nail or nail-associated tissue. See Claim 3.
As per Claims 12-13, the method is performed (a) without debriding the nail or nail-associated tissue initially or during the treatment period and (b) without removing the formulation from the treatment area during the treatment period. See Claim 2.
As per Claim 15, the average amount of efinaconazole delivered to each cm2 of the treatment area is about 0.15 mg/cm2 to about 0.45 mg/cm2. See Claim 16.
As per Claim 16, performance of the method in a patient population results in a mycological cure rate of at least about 40%, a clinical efficacy rate of at least about 20%, a complete cure rate of at least about 10%, or a combination of any or all thereof. See Claim 18.
Regarding a container suitable for storing the efinaconazole formulation comprising an applicator, the method comprises administering the efinaconazole formulation from a container that is in fluid communication with an applicator, loading the applicator, and applying the efinaconazole with the applicator. See Claim 17. As per Claims 3-4, such squeeze-sensitive containers with flow through applicators were also well-known in the art.  See EP 1 295 543 A1 (“[t]he present invention relates to a liquid applicator which stores an application liquid such as liquid rouge, nail polish and the like and appropriately feeds the applying part by means of a liquid squeezing mechanism”).  EP ‘543 at Abstract. As per Claim 7, the applicator is a brush (“…the liquid applicator having the above second feature, wherein the applying part is configured of a brush-like element which is made up of lots of bristles bounded at one end”). Id. at [0013].

U.S. Patent No. 10,864,274
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,864,274 in view of EP 1 295 543 A1 (Published 03/26/2003). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘274 patent claims broadly encompass treating onychomycosis comprising administering a therapeutically effective amount of an efinaconazole composition to the nails of a patient in need of such treatment, wherein the efinaconazole composition comprises about 8% to about 12% efinaconazole by weight, water, C12-15 alkyl lactate, diisopropyl adipate, cyclomethicone, ethanol, butylated hydroxytoluene (BHT), a salt of ethylenediaminetetraacetic acid (EDTA), and citric acid, wherein the amount of BHT is in the range of about 0.01% (w/w) to about 2% (w/w), wherein the amount of the salt of EDTA is in the range of about 0.0001% (w/w) to about 1.5% (w/w), wherein the amount of citric acid is in the range of about 0.05% (w/w) to about 0.25% (w/w), wherein the composition is formulated as a solution. See Claim 1.  The efinaconazole composition is applied to the nails of the patient until the disappearance of the onychomycosis. See Claim 16.
It would have been prima facie to a person of ordinary skill in the art to provide the efinaconazole solution that is applied to the nails of a patient in a container comprising an applicator capable of dispensing the solution.  Indeed, such containers comprising built-in applicators are well-known, routine, and commonplace in the art, e.g., nail polish bottles. As per Claims 3-4, such squeeze-sensitive containers with flow through applicators were also well-known in the art.  See EP 1 295 543 A1 (“[t]he present invention relates to a liquid applicator which stores an application liquid such as liquid rouge, nail polish and the like and appropriately feeds the applying part by means of a liquid squeezing mechanism”).  EP ‘543 at Abstract. As per Claim 7, the applicator is a brush (“…the liquid applicator having the above second feature, wherein the applying part is configured of a brush-like element which is made up of lots of bristles bounded at one end”). Id. at [0013].

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038